          Case 1:18-cv-02433-CKK Document 22 Filed 05/05/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MAGGIE LEWIS-BUTLER,

                Plaintiff,

         v.                                                  Civ. A. No. 18-2433 (CKK)

 UNITED STATES OF AMERICA,

                Defendant.


                                     ORDER

        Upon consideration of Defendant’s consent motion for enlargement of the summary

judgment briefing schedule, the Court hereby modifies the briefing schedule for Defendant’s

motion for summary judgment as follows: Defendant shall file its motion for summary judgment

on or before May 14, 2020; Plaintiff shall file her opposition to Defendant’s motion on or before

June 15, 2020; and Defendant shall file its reply in support of its motion on or before July 9,

2020.


  May 4, 2020                                                 /S/
Date                                                  Colleen Kollar-Kotelly
                                                      United States District Judge
